DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1-13 are presented for examination.
Allowable Subject Matter
2. 	Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The allowability of the independent claims 1 and 7, resides, at least in part, in that closest prior art of Kazuta (JP H07-55238 A) discloses in page 2, the air conditioner control device includes an outdoor unit, an indoor unit connected to the outdoor unit, a remote controller for operating the indoor unit, and a first transmission line connecting the outdoor unit and the indoor unit. And an air conditioner for transmitting between the outdoor unit, the indoor unit and the remote controller, the second transmission line connecting the indoor unit and the remote controller to each other. A signal switching unit for switching between interruption and passage of a transmission signal of the first transmission line and the second transmission line, a first address storage unit provided in the indoor unit for storing an address, and the first remote control unit provided in the remote controller. Address setting means for setting the address of the remote controller and the address of the indoor unit, and when the power is turned on, the indoor unit shuts off the signal switching means and communicates between the indoor unit and the remote controller, thereby The obtained and set the address of the remote address and the indoor unit has the first after being stored in the address storage means, the signal switching means is passed, and the address stored in the first address storage means is used to perform control so that transmission can be performed with the outdoor unit, the indoor unit, and the remote controller; however, the prior art does not disclose or suggest, alone or in combination, checks whether or not 
As claims 2-6 and 8-13 are directly or indirectly dependent on claims 1 and 7, those claims are also allowable at least by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Citation Pertinent prior art
3.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida et al. (US 5,630,032) related to a multiple type air conditioner system which includes a plurality of outdoor units and a plurality of indoor units, the plurality of outdoor units are connected with the plurality of indoor units through a communication line, address setting is attained by generating a random address from each of all the indoor units under a command of one of the outdoor units and generating a dummy address from each outdoor unit on the basis of the random address.
Kojima et al.  (US 20090145147A1) related to the air conditioning system having an indoor unit, an outdoor unit, and a central controller for controlling the indoor unit or the outdoor unit and arranged to establish communication between the indoor unit and the outdoor unit with a signal transmitted through a power line supplying an electric power, comprises: [0008] a leased communication line for connecting the outdoor unit with the system controller; [0009] power line communication means provided in the indoor unit and being connected with the power line; [0010] leased communication means provided in the outdoor unit and being connected with the leased communication line; and [0011] a bridge for connecting the leased 

Shim et al. (US-20030070439-A1) related to an air conditioning system (multi-air conditioner system) which has a plurality of indoor units installed inside of a predefined space for performing air conditioning and an outdoor unit installed outside of the space for controlling the indoor units, and a method for controlling the same. In an installation process, an installer need not personally set addresses in the indoor units one by one, because the outdoor unit automatically sets the addresses in the indoor units.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119